                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 Steven S. Brown,                             :   Case No. 2:13-cv-00006
                                              :
        Plaintiff,                            :   District Judge George C. Smith
                                              :   Magistrate Judge Sharon L. Ovington
 vs.                                          :
 Director Mohr, et al.,                       :
                                              :
        Defendants.                           :



                                DECISION AND ENTRY


       Plaintiff Steven S. Brown has filed several presently pending Motions. The first is

a Motion For Judgment On The Pleadings Or Summary Judgment in which he asserts,

“[D]efendants have refused to defend this case and have ignored this Court’s orders and

timeliness for filing dispositive motions.” (Doc. #266, PageID #5194). He contends,

“Now, at this time, there are no issues of disputed facts in this case.” Id. He also submits

a sworn declaration stating that everything he says in support of his Motion is true “along

with everything else [he’s] ever sent this Honorable Court, including all 3 complaints.”

Id. at 5195. In response, Defendants rely on their Motion For Summary Judgment. (Doc.

#s 270, 254, 257). Because Defendants’ have filed their presently pending Motion For

Summary Judgment, they have not refused to participate, or defend, against Plaintiff’s

claims. Additionally, Defendants’ Motion For Summary Judgment has not been

resolved, and as a result, the question of whether there are issues of disputed fact has yet
to be resolved. In these circumstances, Plaintiff’s Motion For Judgment On The

Pleadings Or Summary Judgment lacks merit.

       Next, Plaintiff has filed a Motion To Strike Defendants’ Motion For Summary

Judgment in which he accuses Defendants of deliberately delaying this case for 6 years

and continually destroying his legal mail, thus harming his ability to prosecute this case.

He contends that the Court has the authority to strike entire Motions from the record and

that striking Defendants’ Motion For Summary Judgment is warranted under the

“preclusionary rule.” (Doc. #275) (citing Vance, by and Through Hammons v. United

States, No. 98-5488, 1999 U.S. App. LEXIS 14943, 1999 WL 455435, at *3 (6th Cir.

1999)). Plaintiff’s accusations omit mention of the many, many times he has been able to

file documents in this case, thereby demonstrating his ability to gain access to the courts.

He further overlooks that much of the delay in this case is attributable to the scope of his

original allegations against 46 named defendants. His Third Amended Complaint did

little to narrow the case to its essentials—it is 39 pages long—nearly twice the length of

his original Complaint and far from a “short and plain statement showing [he] is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). Neither Plaintiff’s Motion nor the circumstances of

this case warrant an Order striking Defendants’ Motion for Summary Judgment.

       Lastly, Plaintiff seeks additional time to respond to Defendants’ Motion for

Summary Judgment. (Doc. #276). He asserts that Defendants did not give him all his

legal papers after his most recent transfer to Mansfield Correctional Institution as “many

were previously destroyed.” Id. at 5228. He also reminds the Court that he had a cancer

operation, has lost 60 pounds, and is weak. He predicts that his response to Defendants’

                                              2
Motion for Summary Judgment will be with hundreds of exhibits that cost five cents per

copy and he alleges that Defendants refuse to debit his account, and he has to sell his

food to get enough money to respond to Defendants’ Motion. It, he says, “will take

awhile to get enough money.” Id. He asks for an additional 60 days to respond.

       Although Plaintiff plans to oppose Defendants’ Motion with hundreds of exhibits,

he does not need to re-submit any documents that are already in the case record,

including the documents Defendants have filed in support of their Motion For Summary

Judgment. Plaintiff, moreover, has been previously given additional time to respond to

Defendants’ Motion, see Doc. # 267, removing any possible prejudice to the delay he

experienced as a result of his transfer. He has also previously been afforded well over the

time normally provided to respond to Motions filed in this Court. See S.D. Ohio Civ. R.

7.2(a); see also Fed. R. Civ. P. 6(d). Plaintiff, therefore, has not shown good cause for an

additional 60 days to respond to Defendants’ Motion; he instead will be granted until

June 17, 2019 to respond.

                       IT IS THEREFORE ORDERED THAT:

       1.     Plaintiff’s Motion For Judgment On The Pleadings Or Summary Judgment
              (Doc. #266) is DENIED;

       2.     Plaintiff’s Motion to Strike Defendants’ Motion For Summary Judgment
              (Doc. #275) is DENIED; and

       3.     Plaintiff’s Motion To Expand Time To Respond To Defendants’ Summary
              Judgment (Doc. #276) is GRANTED, in part, and Plaintiff shall respond to
              Defendants’ Motion for Summary Judgment by June 17, 2019; Plaintiff’s
              Motion To Expand Time To Respond To Defendants’ Summary Judgment
              (Doc. #276) is DENIED in remaining part.



                                             3
      PLAINTIFF IS PLACED ON FINAL NOTICE THAT DEFENDANTS’

MOTION FOR SUMMARY JUDGMENT WILL BE RIPE ON JUNE 18, 2019

EVEN IF PLAINTIFF DOES NOT FILE A TIMELY RESPONSE. IN THE

EVENT PLAINTIFF DOES NOT FILE A RESPONSE, DEFENDANTS’ MOTION

FOR SUMMARY JUDGMENT MAY BE GRANTED.


June 3, 2019                       s/Sharon L. Ovington
                                   Sharon L. Ovington
                                   United States Magistrate Judge




                               4
